Name: Commission Regulation (EC) No 1835/2003 of 17 October 2003 laying down to what extent applications for issue of export licences submitted during October 2003 for beef products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R1835Commission Regulation (EC) No 1835/2003 of 17 October 2003 laying down to what extent applications for issue of export licences submitted during October 2003 for beef products which may benefit from special import treatment in a third country may be accepted Official Journal L 268 , 18/10/2003 P. 0050 - 0050Commission Regulation (EC) No 1835/2003of 17 October 2003laying down to what extent applications for issue of export licences submitted during October 2003 for beef products which may benefit from special import treatment in a third country may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef sector and repealing Regulation (EEC) No 2377/80(1), as last amended by Regulation (EC) No 852/2003(2), and in particular Article 12(8) thereof,Whereas:(1) Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79(3), as last amended by Regulation (EEC) No 3434/87(4).(2) Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the fourth quarter of 2003. No applications were submitted for export licences for beef,HAS ADOPTED THIS REGULATION:Article 1No applications for export licences were lodged for the beef referred to in Regulation (EEC) No 2973/79 for the fourth quarter of 2003.Article 2Applications for licences in respect of the meat referred to in Article 1 may be lodged in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the first quarter of 2004 the total quantity available being 1250 t.Article 3This Regulation shall enter into force on 21 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 143, 27.6.1995, p. 35.(2) OJ L 123, 17.5.2003, p. 9.(3) OJ L 336, 29.12.1979, p. 44.(4) OJ L 327, 18.11.1987, p. 7.